Citation Nr: 1634940	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran had active duty service from March 1964 through March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for PTSD, effective from July 25, 2011, and assigned a 30 percent initial disability rating.  The Veteran asserts in his appeal entitlement to a higher initial disability rating.

During development of the appeal, the RO issued a January 2012 rating decision that granted a higher 70 percent initial disability rating for PTSD.  The RO determined also that an implicit claim for a TDIU was raised by the evidence pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU claim, however, was denied.  The Veteran has not indicated satisfaction with the foregoing partial grant.  He is presumed to be seeking the maximum possible benefit associated with his PTSD disability, to include entitlement to a TDIU.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For all periods relevant to this appeal, the Veteran's PTSD has resulted in significant, but not total, social and occupational impairment due to such symptoms as:  obsessional rituals that interfere with his routine activities; continuous depression and dysphoric mood; poor grooming and personal hygiene habits; impaired impulse control marked by hypervigilance and frequent and violent anger outbursts; intermittently obscure, illogical, and circumstantial speech; difficulty in his social and work relationships; mild impairment of recent memory; diminished interest in activities; detachment and isolative behavior; sleep disturbances marked by difficulty falling asleep and frequent nightmares; difficulty concentrating; exaggerated startle responses; tearfulness; flashbacks; and, crying spells.

2.  The symptomatology and impairment associated with the Veteran's PTSD, hearing loss, and tinnitus did not prevent the Veteran from securing or following a substantially gainful occupation prior to April 14, 2016.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 70 percent for PTSD are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's service treatment records, VA treatment records, and lay statements have been associated with the claims file.  He was afforded a VA examination of his PTSD in August 2011.  The evidence in the record does not indicate any change in the Veteran's mental status such as would warrant affording the Veteran a new examination.  The Board acknowledges that a finding of incompetency has recently been proposed.  However, the basis of the proposal is cognitive impairment that has been attributed to the Veteran's service-connected Parkinson's disease.  The August 2011 examination, along with the other evidence of record, is fully adequate for the purposes of determining the current symptoms and impairment associated with the Veteran's PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Higher Disability Ratings for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged disability ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the disability rating being appealed is the initial disability rating that was assigned with a grant of service connection, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Throughout the appeal period, the Veteran's PTSD has been rated in accordance with the criteria under 38 C.F.R. § 4.130, DC 9411, which provides the rating criteria specifically for PTSD.  Under those criteria, PTSD is to be rated under the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 70 percent disability rating is assigned where the evidence shows PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD has caused total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

Upon review and consideration of the evidence in the record, the Board concludes that the criteria for an initial disability rating higher than 70 percent have not been met at any time during the appeal period at issue.

Shortly after the Veteran's claim was received in July 2011, the Veteran was arranged to undergo a VA mental health examination in August 2011.  At that time, he reported that he was experiencing distressing recollections, dreams, acting or feeling as though he were reliving the traumatic event, and intense psychological distress at exposure to internal and external cues that symbolize or resemble an aspect of the traumatic event.  He reported avoidance of thoughts, feelings, and reminders of the traumatic events.  He stated that he experiences memory problems, diminished interest in activities, feelings of detachment or estrangement from others, restricted range of affect, sense of having a foreshortened future, sleep disturbances, irritability and outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle responses.

Socially, the Veteran reported that he had been married to his spouse since 1967.  He indicated affection for his spouse as he described her as being "the finest woman on earth" and admitted that he is "a jerk" to her.  He did report a past episode of violence toward her.  He stated that he and his spouse have a child and that he did get along with her as she was growing up, but was having difficulty in his current relationship with her due apparently to his daughter's behavior.  He reported that he was getting along well with his sisters.  Outside of his family relations, he reported that he did not have a social life and that he spent his time with his spouse.  He stated that he had become less involved in organizations and activities.

In terms of occupation functioning, the Veteran reported that he worked after service with the New York State Department of Conservation for eight months but had difficulties doing his work in the woods without being armed.  He reported subsequent employment that involved work that he was able to perform alone; however, was transferred frequently due to problems concentrating and difficulty in his relationships with co-workers.  He stated that he worked in a research lab at Kodak.  Subsequently, he worked as a salesperson for Kodak and stated that the job suited him because he spent most of his time traveling or alone in a hotel room.  He stated that he retired from Kodak in 1991 and that he has held various different jobs since that time.  He stated that he has had trouble in his jobs with getting along with people, concentrating, and working with the public.  He reported that he was employed at the time of the examination at a kayak manufacturing company, where he was building kayaks by himself.

A mental status examination revealed signs of anxiety; suspiciousness; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; circumstantial, circumlocutory, or stereotyped speech; impaired judgment; impaired abstract thinking; difficulty in establishing and maintaining effective relationships; obsessional rituals that interfere with routine activities; and, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Still, the examiner opined that the Veteran remained capable of managing his own financial affairs.  A Global Assessment of Functioning (GAF) score of 56 was assigned.  The examiner opined overall that the Veteran's symptomatology was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Records pertaining to subsequent VA treatment received by the Veteran through June 2016 document ongoing counseling and treatment for PTSD.  During a January 2012 evaluation, the Veteran was tearful and reported symptoms that essentially mirrored those reported during the August 2011 VA examination.  He also reported depression, nightmares, and memory problems.  A mental status examination conducted at that time did reveal signs of dysphoric mood, restricted affect, and mildly impaired recent memory.

During VA treatment in February 2012, the Veteran elaborated that he had a history of problems related to his anger and that his anger caused him to lose his job as a kayak builder in November 2011.  He explained further that his temper had also caused him to lose the majority of the jobs that he has held in the past.  He stated that he "explodes" at his spouse and others.  He also reported that he was having difficulty falling asleep and that he would get up to check the doors and windows.  According to his spouse, who accompanied the Veteran to the examination, he thrashed and mumbled words in his sleep.  He reported that he began having crying spells over the last year and that he did not have energy or interest in participating in activities.  He denied having any suicidal ideation.

On mental status examination, the Veteran demonstrated a dysphoric mood with underlying anxiety.  He again became tearful during the interview while describing his stressors.  Demonstrated affect was congruent with his mood.  Remaining aspects of the mental status examination were normal.  Overall, the examining psychiatrist summarized that the Veteran had PTSD that was being manifested by tearfulness, anger outbursts, irritability, flashbacks, nightmares, intrusive thoughts, social isolation, avoidance behavior, emotional numbing, detachment from others, and lack of interest in activities.

During subsequent VA treatment in March 2012, the Veteran reported and demonstrated essentially the same symptoms as those noted previously.  Notably, however, he also demonstrated poor grooming and personal hygiene.

A mental status examination conducted during treatment in April 2012 showed ongoing tearfulness, anger outbursts, irritability, flashbacks, nightmares, intrusive thoughts, social isolation, avoidance, emotional numbness, and detachment.  A GAF score of 47 was assigned.

In May 2012, the Veteran reported that his nightmares were occurring on a nightly basis and that he was experiencing approximately 10 violent outbursts of anger per week.  Still, a mental status examination at that time showed that the Veteran was alert and oriented and in good contact with reality.  He denied having any homicidal or suicidal ideation.  Demonstrated grooming and personal hygiene remained "very poor."  Still, no other abnormalities are noted.  An improved GAF score of 55 was assigned.

Records for subsequent mental health counseling and mental status examinations conducted during VA treatment through June 2016 do not reveal any new or different symptoms or mental status findings that have been attributed to PTSD.  Although a finding of incompetency has recently been proposed, this was due to cognitive impairment attributable to Parkinson's disease.

Overall, the evidence demonstrates that the Veteran's PTSD has been manifested by symptoms that include obsessional rituals that interfere with his routine activities, such as getting up at night to check his windows and doors.  The Veteran has also experienced essentially continuous depression and dysphoric mood.  As noted during multiple mental status examinations conducted during the appeal period, the Veteran has also demonstrated poor grooming and personal hygiene habits.  Perhaps most prominent has been the Veteran's impaired impulse control, marked by hypervigilance and frequent and violent anger outbursts which were occurring reportedly as often as 10 times per week.  Indeed, the foregoing symptomatology has apparently impaired the Veteran's ability to get along with his co-workers and supervisors and has also impacted his relationship with his spouse.  The Veteran has also reported that he has had difficulty working with other people and with the public, and has apparently worked at jobs that permit him to work alone and with minimal contact with the general public.  Such symptoms and impairment are largely consistent with the criteria for a 70 percent disability rating under the General Formula.

On the other hand, the Veteran's symptomatology has not included the symptoms identified as examples of the type of impairment contemplated for a 100 percent disability rating.  In that regard, the evidence does not show that the Veteran has experienced delusions or hallucinations.  Although, as noted above, the Veteran's symptomatology is marked by frequent anger outbursts that apparently lead to frequent verbal altercations and greatly impair his ability to establish and maintain social and work relationships, the evidence does not show instances of grossly inappropriate behavior.  In that regard, the Veteran has reported a single instance in which he was violence toward his spouse but such behavior has apparently not been recurrent; nor is there evidence that the Veteran has been involved in physical altercations or been involved in any legal problems.  Toward that end, the evidence shows also that the Veteran is not a persistent danger of hurting himself or others.  Similarly, repeated mental health examinations have shown no sign of the Veteran being disoriented to time and place.  Although the Veteran has reported memory impairment, mental health examination conducted during VA treatment in January 2012 revealed only mild impairment of the Veteran's recent memory.  Such memory loss does not rise to the level of memory loss for the names of close relatives, his own occupation, or his own name, as is contemplated for a 100 percent disability rating.  Finally, the evidence does not show that the Veteran's symptoms have resulted in total occupational and social impairment.  In that regard, the Veteran has reported that he remains in his longstanding marriage with his spouse, and indeed, has indicated ongoing affection for his spouse.  He also reports that he maintains relationships with his siblings.  Occupationally, the evidence shows that, despite frequent anger problems, the Veteran was able to maintain ongoing employment in jobs in which he was allowed to work alone and without contact with co-workers and customers.  Although he reports that he was terminated from his job as a kayak builder in November 2011, it is unclear from the record as to whether the Veteran has actively sought new employment since that time.  Given the same and given that the Veteran was able to maintain his job as a kayak builder for approximately four years prior to his termination, the Veteran would appear to suggest that the Veteran does not have a total occupational impairment.
 
The Board also notes that, generally, the Veteran's GAF scores during the appeal period have ranged from 47 to 56.  In assessing the degree of psychiatric disability, GAF scores may be considered in addressing the degree of a psychiatric disability.  GAF scores reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, GAF scores falling in the range of 41 to 50 denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., having no friends, unable to keep a job).  Scores falling in the range of 51 to 60 are defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Overall, the GAF scores reflected in the evidence in this case appear to be consistent generally with the reported and objectively observed symptoms that are discussed above, and also, are consistent with the degree of impairment contemplated by a 70 percent disability rating under the General Formula.

The Board has also considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the Veteran's PTSD has presented an exceptional disability picture that renders inadequate the available schedular criteria.  In that regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher disability ratings are available under the General Formula; however, the Veteran's PTSD has not been productive of the manifestations or disability picture that is required for a higher disability rating.  Moreover, the evidence does not show that the Veteran's PTSD has been marked by other relevant factors, such as admission for in-patient treatment or total occupational impairment.  As such, it cannot be said that the available schedular disability ratings are inadequate. 

Based on the foregoing, the Board finds that the requirements for an extra-schedular disability rating for the Veteran's PTSD, under the provisions of 38 C.F.R. § 3.321(b)(1), are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings in relation to the Veteran's PTSD are warranted by the evidence.  The symptomatology and degree of impairment shown in the record, however, has been essentially consistent and fully contemplated by the assigned disability rating.  As such, there is no basis for staged disability ratings in this case.

Based on the foregoing evidence and analysis, the Board concludes that the Veteran is not entitled to an initial disability rating higher than 70 percent for PTSD.  To that extent, this appeal is denied.

II.  TDIU

Prior to April 14, 2016, service connection was in effect for the Veteran for PTSD rated as 70 percent disabling; bilateral hearing loss rated as 10 percent disabling; and tinnitus also rated as 10 percent disabling.  A June 2016 rating decision granted for the Veteran service connection for Parkinson's disease and multiple other separately rated disabilities that were determined as being associated with Parkinson's disease, each effective from April 14, 2016.  Those disabilities include:  Parkinson's Disease with right upper extremity tremors, stooped posture, and bradykinesia rated as 40 percent disabling; balance impairment rated as 30 percent disabling; left upper extremity tremors, stooped posture, and bradykinesia rated 30 percent disabling; constipation rated as 10 percent disabling; and, loss of smell, erectile dysfunction, loss of automatic movements, and speech changes, each rated as being non-compensable (zero percent disabling).  The rating decision also granted special monthly compensation (SMC) based on the Veteran's need for aid and attendance, and also, based on loss of use of a creative organ.

By virtue of the newly service-connected Parkinson's-related disabilities, the Veteran's combined disability rating has been 100 percent since April 14, 2016.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of SMC under 38 U.S.C.A. § 1114(s).  Here, however, the Veteran was awarded a higher level of SMC, effective April 14, 2016, based on the need for aid and attendance.  Hence, the concerns addressed in Bradley are not present in the current case.  As such, the issue of the Veteran's entitlement to a TDIU is limited to the period before April 14, 2016.

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. 

Consideration may be given to a veteran's level of education, special training, and previous work experience; but, age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26 , if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

During the appeal period before April 14, 2016, service connection was in effect for the Veteran for PTSD rated 70 percent disabling, bilateral hearing loss rated 10 percent disabling, and tinnitus rated 10 percent disabling.  The Veteran's combined disability rating was 80 percent.  38 C.F.R. § 4.25.  Thus, the criteria for consideration of a schedular TDIU are met for the appeal  period.  38 C.F.R. § 4.16(a).

As discussed above, repeated mental status examinations conducted over the course of the appeal period before April 14, 2016 revealed that the Veteran's PTSD symptoms included:  obsessional rituals that interfere with his routine activities; continuous depression and dysphoric mood; poor grooming and personal hygiene habits; impaired impulse control marked by hypervigilance and frequent and violent anger outbursts; intermittently obscure, illogical, and circumstantial speech; difficulty in his social and work relationships; mild impairment of recent memory; diminished interest in activities; detachment and isolative behavior; sleep disturbances marked by difficulty falling asleep and frequent nightmares; difficulty concentrating; exaggerated startle responses; tearfulness; flashbacks; and, crying spells.

Overall, the symptoms associated with the Veteran's PTSD resulted clearly in some degree of impairment in his social and occupational functioning.  In that regard, the Veteran reported over the course of treatment that he had difficulty getting along with his co-workers and members of the public.  During VA treatment in February 2012, he lost his job as a kayak builder in November 2011 after apparently getting into a verbal altercation with his supervisor.  According to the Veteran, he has a tendency of exploding at people and his temper has been the most often cause for his termination at his previous jobs.

An employment history recited by the Veteran in an April 2011 statement reflects that he worked at various different jobs since March 1966; however, shows that he was able to maintain essentially constant employment during that time.  During his August 2011 VA examination, he reported that he had worked for a long time as a traveling sales person and that the job suited him because he spent most of his time traveling or alone in his hotel room.  As also noted in the Veteran's reported employment history, he had a lengthy and ongoing period of employment since February 2007 as a canoe maintenance person.  In relation to that job, the Veteran reported during the August 2011 VA examination that he was responsible for building kayaks by himself.

Although the Veteran apparently was terminated from his job as a kayak builder in November 2011 following a verbal altercation with his supervisor, the evidence shows overall that the Veteran has been capable of performing occupational tasks in work environments where he is permitted to work alone and with minimal contact with other people.

In conjunction with the foregoing, a January 2012 private treatment record from Dr. E.J.B. states that the Veteran was experiencing ongoing hearing loss and ringing in his ears.  He does not state, however, how and to what extent the Veteran's hearing problems were impacting his occupational functioning.

During an August 2012 VA audiological examination, the Veteran reported that he had difficulty understanding speech in a variety of environments, but most notably amidst competing noise.  Also during the examination, the VA examiner noted that the Veteran's tinnitus was interfering with his ability to respond to auditory stimuli during the audiometric tests.  Hence, the Veteran's tinnitus was compounding the Veteran's difficulty in understanding speech.

Although the Board is sympathetic of the impairment associated with the Veteran's hearing loss and tinnitus, it concludes that the Veteran's hearing loss and tinnitus, even working in conjunction with the Veteran's PTSD symptoms, do not render him unable to secure or follow a substantially gainful occupation.  In that regard, where the Veteran's ability to function at work appears to be limited to settings in which he is permitted to work alone and with minimal contact with others, the Veteran's ability to function occupationally does not appear to be dependent upon his ability to understand speech and communicate with others.  To the extent that the Veteran would be expected to communicate even infrequently with supervisors and co-workers, the extent of functional impairment reported by the Veteran and shown in the record would not appear to render the Veteran incapable of hearing and communicating with others at that minimal level.

Based on the foregoing, the Board concludes that the symptoms and impairment associated with the Veteran's PTSD, hearing loss, and tinnitus did not prevent him from being able to secure and follow a substantially gainful occupation prior to April 14, 2016.  Accordingly, he is not entitled to a TDIU during that period.  To that extent also, this appeal is denied.



ORDER

An initial disability rating higher than 70 percent for PTSD is denied.

Entitlement to a TDIU is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


